Citation Nr: 0109106	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1999 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 


FINDINGS OF FACT

1.  The RO, in an August 1969 administrative decision, 
determined that the injuries sustained by the veteran in a 
May 3, 1969 motor vehicle accident were the result of his 
willful misconduct (as such, the veteran was not entitled to 
VA pension due to disability resulting from this accident); 
the veteran did not appeal this decision.

2.  Evidence received since the August 1969 decision, 
reviewed along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of this claim.


CONCLUSIONS OF LAW

1.  An August 1969 RO administrative decision which 
determined that the injuries sustained by the veteran in a 
May 3, 1969 motor vehicle accident were the result of his 
willful misconduct is a final decision.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim that the injuries sustained in the May 3, 
1969 motor vehicle accident were not the result of his 
willful misconduct is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran is entitled to VA pension benefits.  It is 
noted that disability pension is not payable for any 
condition due to the veteran's own willful misconduct.  
38 C.F.R. § 3.301 (2000).

In this regard, it is noted that in connection with a claim 
for VA pension benefits, in an August 1969 administrative 
decision, the RO determined that the injuries sustained by 
the veteran in a May 3, 1969 motor vehicle accident were the 
result of his willful misconduct.  As such, the veteran was 
not entitled to VA pension due to disability resulting from 
this accident.  

The Board notes that evidence of record at the time indicated 
that, generally, on May 3, 1969, the veteran was operating a 
vehicle at an excessive rate of speed, skidded off the road, 
and struck a fence and then a house.  The investigating 
officer's accident report indicates that the veteran had been 
drinking, exceeded the posted speed limit, and was 
inattentive or distracted.  As a result of the accident, the 
veteran suffered traumatic myelopathy with T-5 vertebral 
fracture, paraplegia, with bowel and bladder incontinence.  
The report also indicates that the road was dry at the time 
of the accident, contrary to a "Report of Accidental 
Injury" (VA Form 21-4176) received from the veteran or his 
fiduciary in July 1969, in which it is stated that the 
veteran "[h]it [a] wet spot on [the] highway" and lost 
control of the vehicle.  

The Board notes that in September 1969, a letter was sent to 
the veteran, informing him of this decision and his appellate 
rights.  However, the veteran did not appeal this decision.  
As such, the Board concludes that this decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ , 20.302, 20.1103 (2000).  However, 
the law and regulations provide that if new and material 
evidence has been presented or secured with respect to a 
claim, which has been disallowed, the claim may be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

"New and material" evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In this case, evidence received since the August 1969 
decision includes a statement from the passenger in the 
automobile at the time of the accident in May 1969, as well 
as a statement from a witness to the accident; both 
statements were received in May 1999 (the Board notes that 
both men are listed as passenger and witness in the 
contemporaneous accident report).  The passenger indicates 
that the veteran was sober at the time of the accident, and 
that water from an isolated storm caused the vehicle to go 
out of control.  The witness indicates that the weather had 
been "bad" prior to the accident, that there was water on 
the road, and that the car hydro-planed.  He further 
indicated that there was "no drinking involved," and that 
the accident occurred because of the highway conditions.  

The Board finds that, assuming the credibility of these 
statements as required by Justus, the veteran has submitted 
new and material evidence.  This evidence is not only new, 
but is also material because it provides evidence that 
alcohol and possibly excessive speed may not have been the 
cause of the May 1969 motor vehicle accident.  Thus, this 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2000).  However, the Board finds that further development 
and adjudication will be needed as noted in the REMAND below.  
Among other things, the United States Court of Appeals for 
Veterans Claims has found that if action by the Board 
involves a question not previously addressed, and such action 
would be prejudicial to the appellant, further due process 
must be provided.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been submitted, the claim 
that VA nonservice connected pension benefits are not barred 
by willful misconduct is reopened; to this extent, the 
veteran's appeal is allowed.


REMAND

As reflected above, the Board has reopened the veteran's 
claim that VA nonservice connected pension benefits are not 
barred by willful misconduct.  However, prior to further 
appellate review of this claim, the RO must decide the claim 
on the merits.  Bernard, supra.  

The Board notes that Congress recently amended 38 U.S.C.A. 
§ 5107 (and amended or added other relevant provisions) to 
reflect that VA has a duty to assist a claimant in developing 
all facts pertinent to a claim for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

In light of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent 
evidence, if any, identified by the 
veteran.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
attorney so notified.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession.

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider, on the merits, the claim 
for VA nonservice connected pension 
benefits (more specifically, whether such 
benefits are barred by willful 
misconduct) on the basis of all pertinent 
medical evidence of record and legal 
authority.  The RO should provide clear 
reasons and bases for its determinations, 
addressing all concerns noted in this 
REMAND.  

5.  If this claim remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



